           Case 2:21-cv-01374-JAD-NJK Document 43 Filed 09/21/21 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   THOMAS CHRISTENSEN,               E.   BREEN
     ARNTZ, and GARY LEWIS,                                 Case No.: 2:21-cv-01374-JAD-NJK
 9
            Plaintiffs,                                                   ORDER
10
     v.                                                               [Docket No. 42]
11
     UNITED AUTOMOBILE INSURANCE
12   COMPANY, et al.,
13          Defendants.
14         Pending before the Court is Plaintiffs’ motion to extend Plaintiffs’ deadline to file proof of
15 service. Docket No. 42. This matter is properly resolved without a hearing. Local Rule 78-1.
16 Generally, service must be effectuated within 90 days of filing the complaint. Fed. R. Civ. P. 4(m).
17 If good cause is shown, the Court must extend the time of service for an appropriate period. Id.
18 Plaintiffs seek an additional sixty days to effectuate service on Defendant Matthew J. Douglas and
19 the Lewis Roca Defendants. See Docket No. 42 at 3. For good cause shown, the motion to extend
20 is GRANTED and the deadline to effectuate service is EXTENDED from September 20, 2021,
21 until November 19, 2021.
22         IT IS SO ORDERED.
23         Dated: September 21, 2021
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
28

                                                     1
